Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 and 11-14 recites the limitation "the heating management system".  There is insufficient antecedent basis for this limitation in the claim.  Claims 1 and 10 recite “a system” and the body of the claim does not necessarily directs the skilled artisan to a “heat management system.” The broadest reasonable interpretation the independent claims may be understood as a system to map temperature and voltage and not necessarily “a heat management system.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 10-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rahmat et al. (US Pat. 8,572,535) in view of Reda ("Thermal and Power Characterization of Real Computing Devices," in IEEE Journal on Emerging and Selected Topics in Circuits and Systems, vol. 1, no. 2, pp. 76-87, June 2011).
As to Claim 1, Rahmat teaches a system (See Figure 2 which shows optimization of an “integrated chip”; Column 6, lines 60-67 and Column 7), comprising: 
a programmable logic device (PLD) (Column 1, lines 44-45 teaches “FPGA” and lines 50-51 specifically teaches that “it is well known that FPGA vendors utilize different technology/architecture to implement logic circuits within integrated circuits”; Column 14, line 57-60 teaches “FPGA chip”); and 
a first processor communicatively coupled to the PLD (Figure 9 teaches “microprocessor 103”; Column 19, lines 1-6 teaches that the microprocessor is used to implement the invention), wherein the first processor is configured to: 
determine a first set of power values for a first set of portions of a plurality of portions of the PLD based on one or more transceivers implemented via hardware on the PLD based on a first design of the PLD (Figure 1 shows circuit 201 with at least three areas of interest 211, 213, and 215.  Item 223 and 221 represents the thermal analysis performed to determine power dissipation and potential leakage (Column 6, lines 50-67); transceivers are an obvious component in light of the Rahmat teaching.  The skilled artisan would find obvious that a 
determine a second set of power values for a second set of portions of the plurality of portions based on a junction temperature associated with the PLD; 
determine a third set of power values for a third set of portions of the plurality of portions configured to perform one or more operations for the PLD, wherein the third set of power values correspond to a set of expected power consumption values when the third set of portions is performing the one or more operations;
 Rahmat teaches in Claim 14 and 18 that “means for changing a transistor threshold value for transformation of the portion of the design to optimizing power usage in the portion of the design while satisfying a timing constraint for the portion of the design, wherein the portion of the design of the circuit is selected based on sensitivities of leakage to temperature change” and “the transistor threshold value is selectively changed for a first portion of a timing path of the circuit to reduce leakage power, and another transistor value is selectively changed for a second portion of the timing path to compensate for at least part of a timing degradation caused by the transistor threshold value being changed for the first portion of the timing path.”  The skilled artisan would infer that with changing or varying thresholds would require another set of power values.  Therefore, the skilled artisan would find it obvious that each iteration, whether second or third, would require a second or third set of power values, so the voltage leakage and temperature behavior maybe be measured and modeled appropriately.     	Rahmat teaches is silent as to:

generate a power map indicative of an expected power value for each portion of the plurality of portions based on the first set of power values, second set of power values, and the third set of power values; and generate a heat map indicative of an expected temperature value for each portion of the plurality of portions.
Reda teaches determine a temperature value for each portion of the plurality of portions of the PLD based on the first set of power values, second set of power values, the third set of power values, and platform data associated with the PLD (p. 77, Figure 1 “Temperature map”); and 
generate a power map indicative of an expected power value for each portion of the plurality of portions based on the first set of power values, second set of power values, and the third set of power values; and generate a heat map indicative of an expected temperature value for each portion of the plurality of portions (p. 77, Figure 1 “Temperature map” and “Power map”; See p. 79-84).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Rahmat and Reda.  One would be motivated to make this combination to better map the performance of each chip at varying temperature and power usages.

As to Claim 2, Rahmat teaches wherein the PLD comprises a field programmable gate array (FPGA) (Column 14, lines 58-60).

As to Claim 4, Rahmat is silent as to wherein the platform data comprises information regarding a heat sink, an expected airflow, or an expected ambient temperature.
Reda teaches information regarding a heat sink, an expected airflow, or an expected ambient temperature (p. 78 “heat sink design” and “the ambient temperature”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Rahmat and Reda.  Rahmat measures temperature and thermal capacities and voltage leakages.  Reda teaches that aspects for which to obtain the data and the parameters necessary.  Reda teaches that “heat sink design” and the boundary between the heat sink and the ambient temperature.  One would be motivated to make this combination to better map the performance of each chip at varying temperature and power usages.

As to Claim 6, Rahmat teaches wherein the at least one respective power threshold value corresponds to an expected power consumption value associated with the respective at least one portion of the plurality of portions during operation of the PLD (Claim 14 and 18; Column 6, lines 40-46).

As to Claim 10, Rahmat teaches a system, comprising: 
a field programmable gate array (FPGA) comprising configuration memory, a plurality of transceiver blocks, and a plurality of portions, wherein the plurality of portions comprises at least one static region and at least one partial reconfiguration region; 

a first processor communicatively coupled to the FPGA, wherein the processor is configured to: receive a power map of the FPGA, wherein the power map is indicative of a plurality of expected amounts of power of the plurality of portions; receive a heat map of the FPGA, wherein the heat map is indicative of a plurality of expected temperature values of the plurality of portions (these limitations are met by the rejection presented in instant Claim 1); 
refine the power map based on the current data (Column 10, lines 59-67); and
refine the heat map based on the current data (Column 13, lines 14-).

Rahmat is silent as to:
receive temperature data associated with the portion of the plurality of portions from a temperature sensor during the operation of the FPGA; 
receive current data associated with one or more power rails configured to couple to the FPGA, wherein the current data represents one or more amounts of current present on the one or more power rails during the operation of the FPGA; 
Reda teaches receive temperature data associated with the portion of the plurality of portions from a temperature sensor during the operation of the FPGA (p. 80 teaches “digital level data”, p.81 teaches “collect tens of thousands of thermal traces”, and p.86, “automated data collection”); 
receive current data associated with one or more power rails configured to couple to the FPGA, wherein the current data represents one or more amounts of current present on the one or 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Rahmat and Reda.  One would be motivated to make this combination to better map the performance of each chip at varying temperature and power usages.

As to Claim 11, Rahmat teaches wherein the processor is configured to refine the power map based on a difference between a current value associated with one of the plurality of portions according to the power map and one of the one or more amounts of current (Figure 3).

As to Claim 12, Rahmat teaches, wherein the processor is configured to: receive one or more values associated with frequency (Column 7, lines 30-40) and voltage associated with the FPGA (Column 12, lines 3-6); and 
refine the power map based on the current data and the one or more values (Column 7, lines 6-8).

As to Claim 13, Rahmat teaches wherein the processor is configured to control a set of operations of the FPGA in response to a difference between at least one of the expected temperature values of the heat map associated with at least one portion of the plurality of portions and the temperature detected by the temperature sensor exceeding a threshold (Figure 7 and claims 14 and 18).

 
As to Claim 19, Rahmat teaches wherein the processor is configured to alter operation of the at least one portion by stopping the operation of the at least one portion (Claims 8, 12, and 14 together teaches the skilled artisan that operations may be adjusted accourding the changes in threshold value).

As to Claim 20, Rahmat teaches wherein the processor is configured to alter operation of the at least one portion by reducing an operating frequency of the at least one portion.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rahmat et al. (US Pat. 8,572,535) in view of Reda ("Thermal and Power Characterization of Real Computing Devices," in IEEE Journal on Emerging and Selected Topics in Circuits and Systems, vol. 1, no. 2, pp. 76-87, June 2011), and further in view of Shao et al . (“Thermal-aware DC IR-drop co-analysis using non-conformal domain decomposition methods.” 2012. Royal Society of London Proceedings Series A. 468. 1652-1675.)

As to Claim 14, Rahmat and Reda are silent as to wherein the heat map and the power map are generated by a second processor separate from the first processor.
	Shao teaches the heat map and the power map are generated by a second processor separate from the first processor (p. 1663 teaches “two quad-core” processors; the skilled artisan has the ability and knowledge to assign specific tasks to specific processors; therefore it would .


Allowable Subject Matter
Claims 3, 5, and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852